DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the common voltage at the output terminal of the initializer being acquired by the compensator as recited in claim 1 and the first and second substrate recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a fourth switch” recited in claim 5 is not disclosed in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim recites “comparing the value of the common voltage with a preset threshold; and compensating for the value of the common voltage according to a comparison result”. This judicial exception is not integrated into a practical application because it is nothing more than the abstract idea of a mathematical concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the driving circuit, compensator, and initializer, are well-known elements in the industry and perform well-understood, routine and conventional activities.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses, “acquiring by the compensator, a common voltage at an output terminal of the initializer”, but according to the drawings in the specification, there is no connection between the output terminal of the initializer and compensator.  Claim 1 also discloses, “compensating for the value of the common voltage according to a comparison result”, but is not clear from the specification how the value of the common voltage is being compensated.  Is the common voltage adjusted or is another value adjusted based on the value of the common voltage?  Claim 2 is rejected for similar reasons as claim 1.  Claims 3-12 are dependent on claim 2.  Claim 5 recites, “wherein the controller comprises a fourth switch…”, but there is no fourth switch described in the drawings or specification.  Claim 13 recites, “a first substrate; a second substrate arranged opposite 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 discloses, “acquiring by the compensator, a common voltage at an output terminal of the initializer”, but according to the drawings in the specification, there is no connection between the output terminal of the initializer and compensator, so it is not clear how the compensator is acquiring the common voltage.  Claim 1 also discloses, “compensating for the value of the common voltage according to a comparison result”, but is not clear from the specification how the value of the common voltage is being compensated.  Is the common voltage adjusted or is another value adjusted based on the value of the common voltage?  Claim 2 is rejected for similar reasons as claim 1.  Claims 3-12 are dependent on claim 2.  Claim 5 recites, “wherein the controller comprises a fourth switch…”, but there is not fourth switch described in the drawings or specification.  Claim 13 recites, “a first substrate; a second substrate arranged opposite to the first substrate; an array layer formed on the first substrate”, but the substrates are not shown in the drawings.  Claims 14-18 are dependent on claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the initializer” and “the initialize” in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.  Claims 3-12 are dependent on claim 2.
Claim 13 recites the limitation "initializer" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-18 are dependent on claim 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 14 and 15 of copending Application No. 16/982,546 to Wang (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim 1, claim 11 of Wang discloses similar limitations.
As to claims 2 and 9, claim 1 of Wang discloses similar limitations.
As to claims 13-15, claims 14 and 15 of Wang discloses similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0088228 A1 to Lee.
As to claim 1, Lee discloses a driving method for application in a driving circuit, wherein the driving circuit comprises a compensator and an initializer, and the driving method includes steps of: acquiring by the compensator, a common voltage at an output terminal of the initializer (Fig. 5, paragraphs 0079-0080, where voltage generating circuit (151) outputs a common voltage (Vcom) to comparator (152)); 
As to claim 2, Lee discloses a driving circuit, comprising: an initiator that outputs a common voltage; a compensator coupled to the initializer (Fig. 5, paragraphs 0079-0080, where voltage generating circuit (151) outputs a common voltage (Vcom) to comparator (152)); and a controller that collects the common voltage output by the initialize, and controls the compensator to compensate for a value of the common voltage after the common voltage is less than a preset threshold (Fig. 5, paragraph 0084, where the comparator (152) compensates for the common voltage (Vcom) based on the comparison result).
As to claim 13, Lee discloses a display device, comprising a display panel, wherein the display panel comprises: a first substrate; a second substrate arranged opposite to the first substrate (Fig. 3, paragraph 0062, substrates (111, 112)); an array layer formed on the first substrate (Fig. 3, paragraph 0062, where a pixel electrode array (PE) is arranged on substrate (111)); a common electrode formed on the second substrate (Fig. 3, paragraph 0062, common electrode (CE)); and a driving circuit, comprising: an initiator that outputs a common voltage; a compensator coupled to the initializer (Fig. 5, paragraphs 0079-0080, where voltage generating circuit (151) outputs a common voltage (Vcom) to comparator (152)); and a controller that collects the common voltage output by the initializer, and controls the compensator to compensate .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2021/0005126 A1 to Wang discloses a drive circuit, drive method and display apparatus with a compensator and initiator.
U.S. Patent Pub. No. 2018/0033384 A1 to Kim et al. discloses a display device and method for driving the same with a feedback common voltage.
U.S. Patent Pub. No. 2004/0041778 A1 to Hiraki et al. discloses an LCD with a common voltage regulating circuit.
U.S. Patent No. 9,330,624 B1 to Pei et al. discloses a VCOM amplifier with fast-switching gain.
U.S. Patent Pub. No. 2018/0082650 A1 to Li discloses a device for adjusting common electrode voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627